Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), made this 19th day
of December, 2013, is entered into between Allied Nevada Gold Corp. (the
“Company”) and Randy Buffington (the “Employee”).

WHEREAS, the Company desires to employ the Employee and the Employee desires to
be employed by the Company on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and the Employee agree as follows:

1. Employment. The Company agrees to employ the Employee as President and Chief
Executive Officer (“CEO”) and the Employee agrees to accept such employment upon
the terms and conditions set forth in this Agreement. Specifically, the Employee
will be responsible for leading the Company in an ethical and responsible manner
and striving to generate shareholder value. The Employee, working closely with
the Board of Directors of the Company (the “Board”) and the executive team, will
be responsible for defining the strategic direction of the Company and
implementing and executing those activities that will be required to
successfully carry out the plan. Another responsibility of the Employee will be
to ensure positive public, investor and government relations. The Employee will
ensure that the Company is in compliance with applicable federal, state and
local regulations. In addition to the foregoing, the Employee shall have such
additional responsibilities as may be assigned by the Board from time to time.
The Employee shall devote his full business time and effort to the performance
of his duties for the Company, which he shall perform faithfully and to the best
of his ability.

2. Term. The Employee’s term as President and CEO commenced on July 18, 2013.
The Employee shall be an “at-will” employee of the Company whose employment may
be terminated (by the Company or by the Employee) at any time, for any or no
reason.

3. Compensation and Benefits.

a. Base Salary. The Company shall pay to the Employee a base annual salary of US
$500,000 payable in accordance with the normal payroll practices of the Company
and shall be subject to applicable withholdings, deductions and taxes. Base
salary may be adjusted on an annual basis, upward or downward.

b. Bonus. The Employee shall be eligible to be considered for a bonus upon
achieving of certain pre-determined performance targets to be set by the
Compensation Committee of the Board and consistent with any bonus or incentive
compensation program established by the Company.

c. Stock/Stock Options. The Employee will be eligible to participate in any
stock option, restricted stock units, performance stock units, stock
appreciation rights or other equity-based compensation plan that may become
generally available for employees of the Company, on a basis commensurate with
other employees of the Company.



--------------------------------------------------------------------------------

d. Benefits. During his employment, the Employee shall be entitled to
participate in or benefit from, in accordance with the eligibility and other
provisions thereof, benefit plans and policies such as medical, dental,
disability, insurance, retirement savings plans or other fringe benefit plans or
policies as the Company may make available to, or have in effect for, its
employees. The Company retains the rights to terminate or alter any such plans
or policies from time to time, provided that such termination or alteration is
done for all eligible employees and not specifically for the Employee. The
Employee shall also be entitled to vacations, sick leave and other similar
benefits in accordance with policies of the Company from time to time in effect
for personnel with commensurate duties.

e. Reimbursement of Business Expenses. The Company agrees to reimburse the
Employee for reasonable out-of-pocket expenses incurred in connection with
Company business, including without limitation travel and accommodations for
authorized business trips, and within standards to be established by the Board,
provided receipts, invoices or other supporting documentation satisfactory to
the Company supporting the expenses are presented to the Company. Reimbursement
payments will be payable promptly, but no later than the end of the second
calendar month after the month in which the expense was incurred.

4. Termination.

a. Rights and Duties. The Employee is an employee “at will.” Accordingly, the
Company or the Employee may terminate his employment, with or without notice,
for any lawful reason or no reason. The Employee and the Company agree that,
without modifying or altering the Employee’s “at will” status, each will provide
the other with at least thirty (30) days’ prior written notice of termination of
the Employee’s employment with the Company. If the Employee gives notice of
termination, such notice will be deemed a voluntary resignation by the Employee
and the Company, in its sole discretion, may elect to relieve the Employee of
any obligation to perform duties during the notice period, waive the notice
period and immediately accept the termination of the Employee’s employment,
without changing the status of such termination as a voluntary resignation by
the Employee. Should the Company in the event of a voluntary resignation decide
to relieve the Employee of any obligation to perform duties during the notice
period, waive the notice period and immediately accept Employee’s resignation,
it shall nonetheless continue his compensation and benefits for the term of the
30-day notice period (but only to the extent permitted by the terms of such
plans), except that no bonus shall be earned or awarded during and after the
notice period.

b. Termination by the Company for Cause. The Company may terminate the
Employee’s employment at any time for Cause. “Cause” shall mean:

(i) The Employee committed any material breach of any of the terms of this
Agreement, including the failure to perform any covenant contained in this
Agreement or in the Employee Nondisclosure, Noncompetition, Nonsolicitation and
Inventions Agreement, which is attached to this Agreement as Exhibit A (the
“Restrictive Covenant Agreement”) and expressly incorporated hereby, such as the
disclosure of or failure to protect the Company’s confidential, proprietary or
trade secret information;

 

2



--------------------------------------------------------------------------------

(ii) The Employee committed any act or crime involving dishonesty, violence or
moral turpitude, including fraud, theft, embezzlement, assault, battery and
rape, drunk driving, whether or not the Employee has been formally charged with
or convicted of such act or crime;

(iii) The Employee committed an act or allowed the existence of a state of facts
by the Employee’s inaction which renders the Employee incapable of performing
his duties under this Agreement, or which adversely affects or could reasonably
be expected to adversely affect the Company’s business reputation;

(iv) The Employee failed to follow any significant lawful instruction from the
Board;

(v) The Employee failed to maintain or had suspended, revoked or denied any
applicable license, permit or card required by the federal or state authorities,
or a political subdivision or agency thereof;

(vi) The Employee committed any act that constitutes a breach of fiduciary duty
or a breach of the duty of loyalty, both of which the Employee acknowledges are
due to and owed to the Company based, among other things, on the Employee’s job
duties;

(vii) The Employee failed or becomes unable, for any reason other than a
disability (as defined below), to devote 100% of the Employee’s business time,
his best efforts, skills, and abilities to the Company’s business;

(viii) The Employee failed to diligently or effectively perform the Employee’s
duties under any provision of this Agreement or any duty as directed from time
to time by the Company; and/or

(ix) The Employee violated any material policy established by the Company.

Notwithstanding the foregoing, if the act, omission, failure or violation
constituting Cause as described in subsections (i), (iii), (iv), (v), (vii),
(viii) or (ix) above is reasonably possible of being cured in the opinion of the
Board, then the Employee will be given thirty (30) days after written notice
from the Board of such act, omission, failure or violation to cure such act,
omission, failure or violation.

c. Termination in the Event of Death or Disability. The Agreement shall
terminate upon the Employee’s death or Disability. For purposes of the
Agreement, “Disability” is defined as any illness, injury, accident or condition
of either a physical or mental nature as a result of which the Employee is
unable to perform the essential functions of his duties and responsibilities for
ninety (90) days during any period of 365 consecutive calendar days or for any
consecutive 90-day period.

 

3



--------------------------------------------------------------------------------

d. Effect of Termination.

(i) If the Employee is terminated by the Company due to death or Disability, the
Employee (or the Employee’s estate in the event of death) shall be permitted to
receive benefits for which he and/or his beneficiaries are eligible and in which
the Employee participated for long term disability insurance or life insurance
the Company may have at that time. The Employee (or the Employee’s estate in the
event of death) shall also receive any earned but unpaid base salary, expense
reimbursements, and vacation days accrued prior to termination of employment. In
addition, the Employee (or the Employee’s estate in the event of death) shall
also receive payment of the Employee’s target bonus for the year in which his
employment is terminated, pro-rated for the portion of the year (or other bonus
period as the case may be) during which the Employee was employed through and
including the date of termination.

(ii) If the Employee is terminated by the Company for Cause, the Employee shall
only be entitled to receive any earned but unpaid base salary and expense
reimbursements, and vacation days accrued prior to termination of employment.

(iii) If the Employee is terminated by the Company other than for Cause, death
or Disability and the effective date of such termination is not within one
(1) year after a Change in Control (as defined below), the Employee shall be
entitled to payment when due of any earned but unpaid base salary, expense
reimbursements, and vacation days accrued prior to termination of employment.

In addition (and notwithstanding the foregoing), the Employee shall also receive
the following: severance benefits, the sum of which shall be equal to one
(1) times the Employee’s then base salary (annualized) plus one (1) times the
Employee’s target bonus for the year in which his employment is terminated,
payable in twelve (12) monthly installments commencing on the first regularly
scheduled payroll date of the Company that occurs on or after the sixtieth
(60th) day after the Employee’s separation from service with the Company, if and
only if the Employee executes a separation agreement and general release
substantially in the form attached hereto as Exhibit B (the “Release”) and
delivers it to the Company within forty-five (45) days after the Employee’s
separation from service with the Company and the Employee does not revoke such
Release to the extent permitted by its terms. If the Employee does not deliver
the Release to the Company by the due date set forth above or if the Employee
revokes such Release, he shall forfeit all rights to the severance benefits
described in this Section 4(d)(iii).

Further, if the Employee is eligible to receive the severance benefits described
above and is eligible for and elects continuation of such coverage during the
permissible time frame, the Company will pay premiums for continuation of health
insurance coverage under COBRA or state equivalent, up to a maximum of
$18,000.00. The Employee will be responsible for premium payments for
continuation of such group health insurance coverage after the Company’s
obligation expires; and

 

4



--------------------------------------------------------------------------------

(iv) In the event a Change of Control occurs and, if within one (1) year
thereafter, the Employee’s employment is terminated as an involuntary
termination by the Company for a reason other than for Cause, death, or
Disability, there is a Triggering Event, or the Employee’s employment is
terminated voluntarily by the Employee, then the Employee will be entitled to
payment when due of any unpaid base salary, expense reimbursements, and vacation
days accrued prior to termination of employment and the following:

(a) A lump sum equal to two (2) years of his then current base salary plus two
(2) times the Employee’s target bonus for the year in which his employment is
terminated, payable on the first regularly scheduled payroll date of the Company
that occurs on or after the sixtieth (60th) day after the Employee’s separation
from service with the Company;

(b) The vesting of all Restricted and Performance Share Units outstanding as of
the date of the Employee’s separation from service, notwithstanding any
performance and/or time restrictions; and

(c) If the Employee is eligible for and elects continuation of such coverage
during the permissible time frame, the Company will pay premiums for
continuation of health insurance coverage under COBRA or state equivalent up to
a maximum of $27,000.00. The Employee will be responsible for premium payments
for continuation of such group health insurance coverage after the Company’s
obligation expires.

For purposes of this Agreement, “Change of Control” means the occurrence of any
of the following events, each of which shall be determined independently of the
others:

(A) any “Person” (as defined herein) becomes a “beneficial owner” (as such term
is used in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) at least 30% of the stock of the Company entitled
to vote in the election of directors of the Company. For purposes of this
definition, the term “Person” is used as such term is used Sections 13(d) and
14(d) of the Exchange Act;

(B) the individuals who are “Continuing Directors” (as hereinafter defined) of
the Company cease to constitute a majority of the members of the Board. For
purposes of this definition, “Continuing Directors” shall mean the members of
the Board on the date of execution of this Agreement, provided that any person
becoming a member of the Board subsequent to such date whose election or
nomination for election was supported by at least a majority of the directors
who then comprised the Continuing Directors shall be considered to be a
Continuing Director;

 

5



--------------------------------------------------------------------------------

(C) the stockholders of the Company adopt and consummate a plan of complete or
substantial liquidation or an agreement providing for the distribution of all or
substantially all of the assets of the Company;

(D) the Company is a party to a merger, consolidation, amalgamation, plan of
arrangement or other form of business combination or a sale of all or
substantially all of its assets, with an unaffiliated third party, unless the
business of the Company following consummation of such merger, consolidation,
amalgamation, plan of arrangement or other business combination is continued
following any such transaction by a resulting entity (which may be, but need not
be, the Company) and the stockholders of the Company immediately prior to such
transaction hold, directly or indirectly, at least 30% of the total voting power
of the resulting entity; provided, however, that such event constitutes a
“change in control event” as described in Treas. Reg.§1.409A-3(a)(5); and
provided, further, that a merger, consolidation, amalgamation, plan of
arrangement or other business combination effected to implement a
recapitalization of the Company (or similar transaction), shall not constitute a
Change in Control; or

(E) there is a Change in Control of the Company of a nature that is reported in
response to item 5.01 of Current Report on Form 8-K or any similar item,
schedule or form under the Exchange Act, as in effect at the time of the change,
whether or not the Company is then subject to such reporting requirements.

For purposes of this Agreement, “Triggering Event” means the occurrence of any
of the following events which occurs without the express agreement in writing of
the Employee:

(A) an adverse change in the salary or benefits of the Employee as they exist
immediately prior to the Change of Control;

(B) a removal of the designation of CEO in the title of the Employee immediately
prior to the Change of Control or a material adverse change in the duties,
powers, rights and discretion associated with such title;

(C) a change in the person or body to whom the Employee reports immediately
prior to the Change of Control, except if such person or body is of equivalent
rank or stature or such change is as a result of the resignation or removal of
such person or the persons comprising such body, as the case may be, provided
that this shall not include a change resulting from a promotion in the normal
course of business; or

(D) a change in the location at which the Employee is regularly required
immediately prior to the Change of Control to carry out the terms of his

 

6



--------------------------------------------------------------------------------

employment with the Company, which is of a distance greater than 50 miles from
the City of Reno, Nevada, unless the terms of employment of the Employee include
the obligation to receive geographic transfers from time to time in the normal
course of business.

5. Restrictive Covenants Agreement. As a condition of the Employee’s employment
by the Company and the payment of compensation and receipt of benefits referred
to above, the Employee has executed the Restrictive Covenants Agreement. The
Employee acknowledges that the Company would not offer his employment or provide
compensation and/or benefits set forth above if he was not willing to be bound
by the terms of such Restrictive Covenants Agreement. The Employee acknowledges
that:

a. he will is bound by the terms of such Restrictive Covenants Agreement;

b. executing this Agreement does not change or alter his obligations under the
Restrictive Covenants Agreement;

c. his continued employment is sufficient consideration for the Employee to
remain bound by the terms of the Restrictive Covenants Agreement; and

d. the terms of the Restrictive Covenants Agreement are incorporated herein by
reference.

6. Notice.

a. To the Company. The Employee will send all communications to the Company in
writing, addressed as follows (or in any other manner the Company notifies him
to use):

Allied Nevada Gold Corp.

c/o Rebecca Rivenbark, Vice President, Human Resources and General Counsel

9790 Gateway Drive Suite 200

Reno, NV 89521

b. To the Employee. All communications from the Company to the Employee relating
to this Agreement shall be sent to the Employee in writing, addressed as follows
(or in any other manner he notifies the Company to use):

Randy Buffington

[_____________]

[_____________]

c. Time Notice Deemed Given. Notice shall be deemed to have been given when
delivered or, if earlier (i) three (3) business days after mailing by United
States certified or registered mail, return receipt requested, postage prepaid,
or (ii) faxed with confirmation of delivery, in either case, addressed as
required in this section.

 

7



--------------------------------------------------------------------------------

7. Modification or Amendment. No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by a Company officer
duly authorized by the Board or a member of the Board and the Employee.

8. Waiver. A waiver of any conditions or provisions of this Agreement in a given
instance shall not be deemed a waiver of such conditions or provisions at any
other time in the future. No failure or delay by the Company in exercising any
right, power, or remedy under this Agreement shall operate as a waiver of any
such right power or remedy.

9. Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Nevada.

10. Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, the Employee and his estate, but the Employee may not assign or
pledge this Agreement or any rights arising under it. Without the Employee’s
consent, the Company may assign this Agreement to any affiliate or to a
successor to substantially all the business and assets of the Company.

11. Survival. The provisions of Sections 4-16 hereof and the Restrictive
Covenants Agreement shall survive termination of this Agreement or termination
of the Employee’s employment with the Company or any successor or assign
regardless of the reason for such termination.

12. Validity and Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

13. Entire Agreement. The Employee acknowledges receipt of this Agreement and
agrees that with respect to the subject matter hereof it, along with the
Restrictive Covenants Agreement, contains the entire understanding and agreement
with the Company, superseding any previous oral or written communication,
representation, understanding or agreement with the Company or any
representative thereof. No term or condition should be construed strictly
against any party on the basis that it was drafted by such party.

14. Tax Compliance. All payments made pursuant to this Agreement shall be
subject to withholding of applicable federal, state and local income and
employment taxes.

15. Section 409A. Anything in this Agreement to the contrary notwithstanding:
(a) the parties intend that all payments and benefits under this Agreement shall
either be exempt from or shall comply with Internal Revenue Code Section 409A
(“Section 409A”) and the regulations and other applicable guidance issued
thereunder, and to the maximum extent permitted this Agreement shall be
interpreted in a manner consistent with that intent. To the extent that any
provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Employee and Company of the applicable provision without violating the
provisions of Section 409A; (b) no amount shall be payable pursuant to Section 4
or otherwise upon a termination of employment unless such termination
constitutes a “separation from service” with the Company under Section 409A, and

 

8



--------------------------------------------------------------------------------

in the event that the Employee is a “specified employee” for purposes of
Section 409A, no amount shall be payable until the first day of the seventh
month immediately following the separation from service; (c) to the extent that
reimbursements or other in-kind benefits under this Agreement constitute
nonqualified deferred compensation, (i) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the Employee,
(ii) any right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (iii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year; (d) for purposes of
Section 409A, the Employee’s right to receive installment payments pursuant to
this Agreement shall be treated as a right to receive a series of separate and
distinct payments, whenever a payment under this Agreement specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company; and (e) any
other provision of this Agreement to the contrary notwithstanding, in no event
shall any payment or benefit under this Agreement that constitutes nonqualified
deferred compensation for purposes of Section 409A be subject to offset by any
other amount unless otherwise permitted by Section 409A. Notwithstanding
anything in this paragraph or any other provision of this Agreement, if any
payment under this Agreement gives rise, directly or indirectly, to liability
for an additional income tax or penalty under Section 409A (and/or any penalties
and/or interest with respect to such additional income tax or penalty), Employee
shall bear the cost of any and all such penalties, taxes and interest.

16. Section 280G. In the event that any payment or benefits of any type by the
Company to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, would exceed the statutory limit under Internal Revenue Code
Section 280G (“Section 280G”) and result in an excise tax imposed on the
Employee by Internal Revenue Code Section 4999 (“Section 4999:) (or any similar
tax that may hereafter be imposed), then the Employee shall receive, subject to
the conditions of this Agreement and in full satisfaction of his or her rights
under this Agreement, (A) such payment and benefits, or (B) an amount equal to
the product of 2.99 and the Employee’s “base amount” (as defined in
Section 280G), whichever yields the highest after-tax benefit to the Employee.
If a reduction in payments or benefits is required by operation of the preceding
sentence, reduction shall occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that accelerated vesting of stock awards is to
be cancelled, such accelerated vesting shall be cancelled in the reverse order
of the grant date of the Employee’s stock awards. Any calculations regarding the
applicability of the Section 4999 excise tax to any payments by the Company to
the Employee shall be made in the Company’s discretion.

 

9



--------------------------------------------------------------------------------

Randy Buffington     ALLIED NEVADA GOLD CORP.

/s/ Randy Buffington

   

/s/ Stephen M. Jones

Date:  

December 19, 2013

    By:  

Stephen M. Jones

      Its:  

Executive Vice President & CFO

      Date:  

December 20, 2013

 

10



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF EMPLOYEE NONDISCLOSURE, NONCOMPETITION

NONSOLICITATION AND INVENTIONS AGREEMENT

This Employee Nondisclosure, Noncompetition, Nonsolicitation and Inventions
Agreement (referred to as the “Agreement”) is entered into on
                    , 20        , by and between Allied Nevada Gold Corporation
(referred to as the “Company”) and me.

I desire to be employed by the Company and the Company desires to employ me;
however, as a condition of my employment, the Company requires that I agree to
the terms of and execute this Agreement. I understand that if I do not agree to
the terms of and execute this Agreement, the Company is unwilling to hire and/or
retain me and pay me compensation for my employment. Accordingly, I agree as
follows:

1. At-Will Employment. I understand and acknowledge that my employment with the
Company is for an unspecified duration and constitutes “at-will” employment. Any
representation, statement or implication to the contrary is unauthorized and not
valid unless in writing and signed by both Employee and [INSERT TITLE OF
AUTHORIZED PERSON] of the Company. I acknowledge that this employment
relationship may be terminated at any time, with or without cause, for any cause
or for no cause, at the option either of the Company or myself, and with or
without notice.

2. Confidential, Proprietary and Trade Secret Information.

(a) I understand that “Personal Property” refers to all tangible property
including but not limited to paper, storage devices, computers, phones,
automobiles, machines, tools, equipment, models, molds, any document, record,
customer list, management analysis, notebook, plan, model, component, device,
tangible property, or computer software or code, whether embodied in a disk or
in any other form, etc., that is used, leased, owned or controlled by the
Company.

(b) I understand that “Proprietary Information” means all information that has
commercial value in the business in which the Company is engaged. By way of
illustration, but not limitation, Proprietary Information includes any and all
technical and non-technical information including patent, copyright, trade
secret, proprietary information and other intellectual property and techniques,
sketches, drawings, models, inventions, know-how, processes, apparatus,
equipment, algorithms, software programs, software source documents, formulating
recipes, and formulae related to the current, future and proposed products and
services of the Company, and includes, without limitation, respective
information concerning research, experimental work, development, design details
and specifications, engineering, financial information, procurement
requirements, purchasing manufacturing, customer lists, business forecasts,
sales and merchandising and marketing plans and information.

“Proprietary Information” also specifically includes but is not limited to joint
ventures, exploration programs, documentation and/or schematics; business
proposals and communications; identities of existing investors; details of
current mineral exploration land

 

1



--------------------------------------------------------------------------------

packages, technical reports/studies and associated technical data; and the
identity of any persons or entities associated with or engaged as consultants,
advisers, or agents. “Proprietary Information” further includes proprietary or
confidential information of any third party who may disclose such information to
the Company or to the Employee in the course of the Company’s business.

(c) I understand that “Trade Secret Information” shall include any information
that is a Trade Secret as defined by the Nevada Uniform Trade Secrets Act.

(d) I understand that “Confidential Information” means all information disclosed
to me or known to me, either directly or indirectly in writing, orally or by
drawings or observation of parts or equipment, as a consequence of or through my
employment with the Company, that is not generally known to the public or in the
relevant trade or industry about the Company’s business, products, processes,
services, employees, investors, and suppliers. (For purposes of this Agreement,
Proprietary, Confidential, and Trade Secret Information will be collectively
referenced as “Information.”)

(e) I acknowledge that during the performance of my duties with the Company, I
will receive and have access to the Company’s Personal Property and Information.
(To the extent I may have acquired Company information while performing work for
the Company prior to becoming a Company employee, such Information shall be
entitled to the same protections as Information acquired during my course of
employment with the Company.) Because of the nature of the Company’s business,
the protection of such Personal Property and Information is of vital concern to
the Company. This Information represents one of the most important assets of the
Company and enhances the Company’s opportunity for maintaining business and
future growth.

(f) In exchange for the consideration set forth in this Agreement, I further
covenant as follows:

(i) Both during and following employment, I will hold in strictest confidence
the Company’s Information, and will not disclose it to any individual or entity
except with the specific prior written consent of the company, or except as
otherwise expressly permitted by the terms of this Agreement, or compelled by
legal process. In the event I am required by law or a court order to disclose
any such Information, I shall promptly notify the Company of such requirement
and provide the Company with a copy of any court order or of any law which
requires such disclosure and, if the Company so elects, to the extent that it is
legally able, permit the Company an adequate opportunity, at its own expense, to
contest such law or court order.

(ii) Any Trade Secrets of the Company will be entitled to all of the protections
and benefits under the Nevada Uniform Trade Secret Act and any other applicable
law. If any information that the Company deems to be a Trade Secret is found by
a court of competent jurisdiction not to be a Trade Secret for purposes of this
Agreement, such information will, nevertheless, be considered Confidential
Information for purposes of this Agreement. I hereby waive any requirement that
the Company submit proof of the economic value of any Trade Secret.

 

2



--------------------------------------------------------------------------------

(iii) I will not remove from the Company’s premises (except to the extent such
removal is for purposes of the performance of my duties at home or while
traveling, or except as otherwise specifically authorized by the Company) the
Company’s Personal Property and Information. I recognize that, as between the
Company and me, all of the Personal Property and Information, whether or not
developed by me, is the exclusive property of the Company.

(iv) I agree not to use any of the Company’s Personal Property or Information
for any purpose, except for the benefit of the Company, and I agree not to
disclose, share, provide or allow use of the Company’s Personal Property or
Information to or with any person, firm or corporation without written
authorization from [INSERT TITLE OF AUTHORIZED PERSON]. I agree to abide by the
Company’s policies and regulations for the protection of the Company’s Personal
Property and Information. I understand and agree that the unauthorized
disclosure, removal or misuse of such Personal Property or Information will
irreparably damage the Company and/or third parties dealing with the Company.

3. Past Non Disclosure. I have not used the Company’s Personal Property or
Information for any purpose, except for the benefit of the Company. I further
represent that I have not provided the Company’s Personal Property or
Information to any person, firm or corporation for any purpose, except for the
benefit of the Company.

4. Non-Disclosure of Former Employer Information. I agree that I will not,
during my employment with the Company, improperly use or disclose any
confidential, proprietary or trade secret information of any former or
concurrent employer or other person or entity, and that I will not bring onto
the premises of the Company any unpublished document or confidential,
proprietary or trade secret information belonging to any such employer, person
or entity unless consented to in writing by such employer, person, or entity.

5. Inventions.

(a) Inventions Retained and Licensed. I have attached hereto, as Exhibit 1, a
list describing all inventions, original works of authorship, developments,
improvements, and Trade Secrets which were made by me prior to my employment
with the Company (collectively referred to as “Prior Inventions”), which belong
to me, and which are not assigned to the Company hereunder; or, if no such list
is attached, by my signature to this Agreement I represent that there are no
such Prior Inventions. If in the course of my employment with the Company, I
incorporate into a Company product, proceeds or machine a Prior Invention owned
by me or in which I have an interest, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to
make, have made, modify, use and sell such Prior Invention as part of or in
connection with such product, process or machine.

(b) Disclosure and Assignment of Inventions. I agree that I will promptly make
full written disclosure to the Company of any and all inventions, original works
of authorship, developments, concepts, improvements, designs, discoveries,
ideas, techniques, methods, formulas, processes, trademarks or Trade Secrets,
whether or not patentable or registerable under copyright or similar laws, which
I may solely or jointly conceive or develop or reduce to practice during the
period of time I am in the employ of the Company (collectively referred to as
“Inventions”). I further agree that any and all such Inventions are the sole and
exclusive property

 

3



--------------------------------------------------------------------------------

of the Company; and that I will hold in trust for the sole right and benefit of
the Company, will assign and hereby assign to the Company, or its designee, all
my rights, titles, and interests in and to any and all Inventions except as
provided in the “Non-Assertion” sub-section below. I hereby waive and quitclaim
to the Company any and all claims, of any nature whatsoever, which I now or may
hereafter have for infringement of any patents, mask works or copyrights
resulting from any such application for letters patent or mask work or copyright
registrations assigned hereunder to the Company.

(c) Works for Hire. I further acknowledge that all original works of authorship
which are made by me (solely or jointly with others) within the scope of and
during the period of my employment with the Company and which are protectible by
copyright are “works made for hire,” (hereinafter “Works”) as that term is
defined in the United States Copyright Act or international law and the Company
may file applications to register copyright as author thereof. I assign to the
Company all rights, including all copyright rights throughout the world,
including all renewals and extensions thereof, in and to all Works created by
me, both past and future, during my employment by the Company. I will take
whatever steps the Company requests, including, but not limited to, placement of
the Company’s proper copyright notice on such Works to secure or aid in securing
copyright protection and will assist the Company or its nominees in filing
applications to register claims of copyright in such Works. I will not
reproduce, distribute, display publicly, or perform publicly, alone or in
combination with any data processing or networks system, any Works of the
Company without the written permission of the Company.

(d) Patent and Copyright Registrations. I further agree to execute all
applications, assignments, contracts and other instruments, as the Company deems
necessary to effectuate the intent of this Agreement. If the Company is unable
because of my mental or physical incapacity or for any other reason to secure my
signature on any such document, then I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact to act for and in my behalf and stead to execute and file any such
document and to do all other lawfully permitted acts to further the prosecution
and issuance of letters patent or copyright registrations thereon with the same
legal force and effect as if executed by me.

(e) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

(f) Non-Assertion. Except for matters listed in Exhibit 1 to this Agreement, I
will not assert any rights as to any inventions, copyrights, patents,
discoveries, concepts, or ideas or improvements thereof, or know-how related
thereto, as having been made or acquired by me prior to my being employed by the
Company, or since the date of my employment and not otherwise covered by the
terms of this Agreement.

6. No Solicitation of Employees. I acknowledge that the Company has invested
substantial time, effort and expense in training and assembling its present
staff. In order to protect that investment by the Company, for a period of one
(1) year following termination of my

 

4



--------------------------------------------------------------------------------

employment with the Company, regardless of the reason for such termination, I
will not hire, attempt to hire or solicit any individual who is an employee of
the Company at the time of termination or was an employee of the Company at any
time during the year preceding termination of my employment with the Company.

9. No Solicitation or Acceptance of Business from Customers or Business
Partners. I agree that I, whether acting directly or indirectly, whether as a
principal, consultant, employee, owner, shareholder, director, officer, partner,
advisor, agent, financier, independent contractor or otherwise, during the
period of my employment with the Company and for a period of 1 year immediately
following the termination of my employment for any reason (voluntary or
involuntary), whether with or without cause:

(a) Will not either directly or indirectly, either for myself or for any other
person or entity, solicit, induce, recruit or encourage any of the Company’
Customers (as defined below) to reduce or negatively change or otherwise alter
their existing relationship, course of dealing or level of business with the
Company. This prohibition specifically includes soliciting, inducing, recruiting
or encouraging any of the Company’ Customers to send or do business with an
alternative business or entity;

(b) Canvass, solicit or accept competing business from any Customer or
Prospective Customer, Business Partner, or Prospective Business Partner of the
Company.

For purposes of this Agreement, a “Customer” is any person or entity to whom the
Company has sold any of its products or services in the 2 years preceding my
separation from employment with the Company. A “Prospective Customer” is any
person or entity to whom the Company has provided a written proposal to deliver
products or services in the 1 year preceding my separation from employment with
the Company. A “Business Partner” is an individual or entity who is a property
owner or joint venture partner associated with the Company. A “Prospective
Business Partner” is an individual or entity whom the Company is or was actively
pursuing as a potential partner or a business associate, as evidenced by
outstanding written proposals from the Company to the prospective partner or
business associate at anytime during the 1 year preceding the termination of my
employment with the Company.

10. Non-Competition. I agree that during the period of my employment with the
Company and for a period of 1 year immediately following the termination of my
employment with the Company for any reason (voluntary or involuntary), within
the Protected Areas, I, whether acting directly or indirectly, whether as a
principal, consultant, employee, owner, shareholder, director, officer, partner,
advisor, agent, financier, independent contractor or otherwise, will not:

(a) Either directly or indirectly, for myself or any third party, divert or
attempt to divert any business of the Company;

(b) Engage in gold mining or mine exploration;

(c) Accept any position or affiliation with a company as a result of which I
will, in the regular and ordinary course of business, necessarily be called
upon, required, or expected to reveal, base judgments on, or otherwise use
Information that I have received during my employment with the Company;

 

5



--------------------------------------------------------------------------------

(d) Engage or invest in, own, manage, operate, finance, control, or participate
in, lend my name or credit to, or render services or advice to, any business
that conducts gold mining or mine exploration, provided, however, that the
beneficial ownership of less than 5% of any class of securities of any entity
having a class of equity securities actively traded on a national securities
exchange or the Nasdaq Stock Market will not be deemed, in and of itself, to
violate the prohibitions of this paragraph.

The “Protected Areas” for purposes of this Agreement shall constitute the State
of Nevada and other mineral districts in which the Company (i) is engaging in
business or actively pursuing an exploration, development or mining opportunity,
as evidenced by outstanding proposals from the Company to the prospective
partner or individual entity with whom the Company is pursuing a business
relationship at the time of termination of my employment with the Company.

11. Extension of Non-Solicitation and Non-Compete Covenants. The period of time
applicable to the covenants not to solicit and not to compete will be extended
by the duration of any violation by me of such covenant(s). In addition, the
time periods applicable to the covenants not to solicit employees and not to
compete will be extended by the duration of any period of time during which I am
retained as a consultant to the Company or an independent contractor by the
Company (in any capacity).

7. Returning Personal Property and Confidential, Proprietary, or Trade Secret
Information. Upon termination of employment, or upon the request of the Company
during employment, I will return to the Company all of the Personal Property and
Information in my possession or subject to my control, and I shall not retain
any copies, abstracts, sketches, or other physical embodiment of any of the
Personal Property or Information. I also agree that I will not recreate, copy or
deliver to anyone else any Personal Property and Information of the Company.

8. Reasonableness of Restrictions. I agree and acknowledge that the restrictions
of this Agreement are reasonable and necessary, and will not prevent me from
obtaining adequate and gainful employment upon termination of my employment with
the Company.

9. Duty of Loyalty. I agree that during my employment with the Company, I will
not participate in, assist, or take any action designed to benefit a person or
entity engaging in any business that competes or plans to compete with the
Company.

10. Survival. Termination of my employment, whether voluntary or involuntary,
whether with or without cause (even if I believe such termination is in
violation of the law or contract), shall not impair or relieve me of my
obligations set forth in this Agreement, which shall survive the termination.

11. Remedies and Relief. I agree that it would be impossible or inadequate to
measure and calculate the Company’s damages and that the Company will be
immediately and irreparably harmed from any breach of the restrictive covenants
set forth in this Agreement. Accordingly, I agree that in addition to any
remedies at law or equity that may be available to the Company for such breach,
the Company may also seek specific performance, seek appropriate injunctive
relief to prevent a breach, and seek any other relief that may be available.
Such relief shall be in addition to other remedies available and shall not
constitute an election of remedies.

 

6



--------------------------------------------------------------------------------

(a) Costs and Attorneys’ Fees. In the event that a dispute under this Agreement
arises, the prevailing party shall be entitled to recover its reasonable
attorney’s fees and costs incurred in pursuing or defending the matter.

(b) Indemnity. I agree to indemnify and hold the Company harmless from and
against (i) any and all claims, demands, proceedings, suits and actions against
the Company, and (ii) any and all losses, liabilities, damages, costs suffer by
the Company, resulting from any breach of this Agreement.

12. General Provisions.

(a) Governing Law; Consent to Personal Jurisdiction. The laws of the state of
Nevada shall govern this Agreement. In any legal proceeding arising under this
Agreement, venue shall be in Washoe County, Nevada, and Employee consents to
personal jurisdiction in Nevada and Washoe County. The venue choice set forth
herein shall not limit or restrict the Company’s right, at its sole discretion,
to pursue the equitable, injunctive or specific performance remedies set forth
in this Agreement in any jurisdiction or venue where I may be found or where a
breach or threatened breach may or has occurred. .

(b) Entire Agreement; Enforcement of Right. This Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussion between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by me and [INSERT TITLE OF AUTHORIZED
PERSON]. No oral waiver, amendment or modification will be effective under any
circumstances whatsoever. The failure by either party to enforce any rights
hereunder will not be construed as a waiver of any rights of such party. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

(c) Enforceability. The parties intend that the covenants contained in this
section shall be construed as a series of separate covenants. If any provision
of this Agreement is determined to be to be wholly or partially illegal,
invalid, contrary to public policy or unenforceable, the legality, validity, and
enforceability of the remaining parts, terms, or provisions shall not be
affected thereby, and said illegal, unenforceable, or invalid part, term, or
provision shall be first amended to give it/them the greatest effect allowed by
law and to reflect the intent of the parties. If modification is not possible,
such term shall be severed from this Agreement.

(d) Successors. This Agreement will be binding upon my heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company, its successors, and its assigns.

(e) Assignment and Addition of Parties. I agree that this Agreement,
specifically including the non-compete, non-solicitation and confidentiality
provisions, may be assigned by the Company, including to a successor-in-interest
to Company’s business whether by sale of assets, stock, merger or otherwise, and
I consent to any such assignment. The assignment is supported by consideration,
including my employment, continued employment and/or the first 10% of any bonus
I receive from the Company.

 

7



--------------------------------------------------------------------------------

Employee Acknowledgment

I acknowledge that I have read and understand the provisions of this Agreement,
and I have been given an opportunity for my legal counsel to review this
Agreement. I further acknowledge that the provisions of this Agreement are
reasonable, and I will fully and faithfully comply with this Agreement. Finally,
I acknowledge that I have entered into this Agreement freely and voluntarily and
not as the result of any threat, promise or undue influence made or exercised by
the Company or any other party.

 

Date:                                         

           

 

      Signature      

 

      Name of Employee (typed or printed)

Date:                                         

           

 

      Signature      

 

      Employer Representative (typed or printed)

 

8



--------------------------------------------------------------------------------

EXHIBIT 1

LIST OF PRIOR INVENTIONS, DISCOVERIES OR IDEAS

AND ORIGINAL WORKS OF AUTHORSHIP CREATED, DEVELOPED OR

CONCEIVED BY THE EMPLOYEE PRIOR TO BEGINNING EMPLOYMENT WITH

THE COMPANY

 

 

 

TITLE   DATE  

IDENTIFYING NUMBER

OR BRIEF DESCRIPTION

                                                                       

 

                      

   

I have no inventions, discoveries, ideas or original works of authorship.

 

   

Additional Sheets Attached.

 

   

I agree to immediately correct or amend this list with written notification to
the Company.

 

Signature of Employee:

 

 

 

Print Name of Employee:

 

 

 

Date:

 

 

 

 

9



--------------------------------------------------------------------------------

Exhibit B

FORM OF SEPARATION AGREEMENT AND

RELEASE OF ALL CLAIMS

This Severance Agreement and Release of All Claims (“Agreement”) is made and
entered into by and between [INSERT FIRST AND LAST NAME OF EMPLOYEE]
(hereinafter sometimes referred to as “Employee”), and Allied Nevada Gold
Corporation (hereinafter sometimes referred to as the “Company”).

WITNESSETH:

WHEREAS, Employee’s employment with the Company terminated, and Employee and the
Company desire to settle fully and finally all differences between them in
connection with Employee’s departure from the Company. Consequently, in
consideration of the mutual covenants and promises herein contained and other
good and valuable consideration, the value of which is hereby acknowledged, and
to avoid unnecessary litigation, the parties agree as follows:

1) Releasees. As used in this Agreement, the term “Releasees” shall include the
Company and each of the Company’s successors, assigns, heirs, agents, directors,
board members, officers, employees, insurers, former employees, employee benefit
plans and trusts, representatives, attorneys, parent or subsidiary entities,
acquiring or acquired entities, related entities (and agents, directors,
officers, employees, representatives and attorneys of such related entities),
and all persons acting by, through, under or in concert with any of them.

2) No Admission of Liability. This Agreement and compliance with this Agreement
shall not be construed as an admission by the Company of any liability
whatsoever, or as an admission by the Company of any violation of the rights of
Employee or any person, violation of any order, law, statute, duty, or contract
whatsoever against Employee or any person.

3) Consideration. As consideration for this Agreement, the Company will pay
Employee the following:

a) Adequacy of Consideration. Employee agrees that the consideration the Company
is providing to Employee under this Agreement is sufficient, just and adequate.
Employee will not seek any further compensation in connection with the matters
encompassed in this Agreement.

b) Tax Issues. Employee is hereby advised that the severance amount is likely to
be considered taxable income and subject to disclosure to the appropriate taxing
authorities. Employee is hereby advised that he/she should consult a tax expert
with any relevant tax questions. Employee agrees to pay federal or state taxes,
if any, which are required by law to be paid with respect to this severance and
Agreement. Employee further agrees to indemnify, defend and hold Releasees
harmless from any claims, demands, deficiencies, levies, assessments,
executions, judgments or recoveries by any governmental entity against Releasees
for any amounts claimed due on account of this Agreement.

4) No Claims and Covenant Not to Sue. Employee represents that he/she has not
filed any complaints, claims, charges, appeals, or actions against Releasees
with any state, federal, or local agency or court and that he/she will not do so
at any time hereafter. Nothing in this Agreement shall be construed to prohibit
Employee from filing a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board (NLRB), or



--------------------------------------------------------------------------------

any other federal, state or local agency charged with the enforcement of any
employment laws, challenging the validity of this Agreement or participating in
any investigation or proceeding conducted by such agency. With regard to the
release of claims under the Age Discrimination in Employment Act (“ADEA”) and
the Older Workers Benefit Protection Act (“OWBPA”), Employee may challenge the
knowing and voluntary nature of this release as it extends to such age
discrimination claims. However, Employee is hereby releasing and forever waiving
any private right to sue.

5) Confidential Information. Employee hereby represents and acknowledges that in
the course of Employee’s employment with Releasees, Employee has had access to
and made use of certain confidential information of actual or potential
independent economic value relating to Releasees’ business (“Confidential
Information”). Such confidential information includes, but is not limited to
existing and contemplated services, programs, joint ventures, exploration
programs, documentation and/or schematics; business, accounting and financial
information and data; marketing plans and strategies; business proposals and
communications; identities of existing investors; details of current mineral
exploration land packages, technical reports/studies and associated technical
data; and the identity of any persons or entities associated with or engaged as
consultants, advisers, or agents. Such information is and shall be the property
of the Company exclusively. Employee will not disclose or use any of the
aforesaid confidential information, directly or indirectly.

6) Trade Secrets. Employee shall continue to keep secret and retain in the
strictest confidence, and shall not disclose, publish, disseminate, or otherwise
reveal or use, for the benefit of himself or others, any of the Company’s trade
secrets, defined as information which: (a) derives economic value, actual or
potential, from not being generally known to the public or readily ascertainable
by other persons (outside the Company) who can obtain economic value from its
disclosure or use; and (b) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy or confidentiality.

7) Company Property. Employee further represents that all of the Company’s
property, including its files, records, documents, drawings, specifications,
client lists, equipment, graphics, designs, and similar items, including any and
all copies whether prepared by Employee or otherwise coming into Employee’s
possession, shall remain the exclusive property of Releasees and have not and
will not be removed from the premises of Releasees by Employee or Employee’s
agent(s). Employee further represents that all such property is no longer in
his/her possession.

8) No Disparagement. Except as otherwise required by law, Employee agrees to
refrain from any publication, oral, written or by implication, of a defamatory,
disparaging or otherwise derogatory matter pertaining to Releasees or to
Employee’s employment relationship with Releasees. Except as otherwise required
by law, the Company agrees that, as a company, it will refrain from any
publication, oral and/or written, of a defamatory, disparaging or of an
untruthful nature pertaining to Employee and/or Employee’s employment with the
Company. (Actions by individual Company employees in their private capacity and
not on behalf of the Company which are inconsistent with this Paragraph will not
amount to a breach of the Paragraph by the Company.)

9) Release. With the exception of any claim that the law precludes Employee from
waiving by agreement, Employee irrevocably and unconditionally releases, acquits
and forever discharges Releasees from any and all charges, complaints, claims,
promises, agreements, controversies, liabilities, obligations, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorney’s fees and costs actually incurred), of any nature
whatsoever, known, whether based on contract, statute or common law, or unknown
which arise from any and all events occurring on or before the date of this
Agreement,

 

2



--------------------------------------------------------------------------------

including without limitation, all claims arising from actions or inactions by
any of the Releasees. To the extent applicable law may prohibit a waiver of
claims under a particular statute, Employee acknowledges that he/she has no
valid claim under the statute. Employee does not waive or release any rights
arising after the date of execution of this Agreement.

a) Additional Scope of Release. In addition, and not by way of limitation, to
the broad and general release set forth above, Employee specifically
acknowledges and agrees that by executing this Agreement he/she is releasing any
claims against Releasees for disability discrimination in violation of the
Americans with Disabilities Act of 1990 (“ADA”) (42 U.S.C. §§ 12101), any
violation of the Civil Rights Act of 1964 (42 U.S.C. §§ 2000e, et. seq.)(“Title
VII”), the Equal Pay Act of 1963 (29 U.S.C. § 2006(d)), any claims under 42
U.S.C. Section 1981, claims under the Employee Retirement Income Security Act
(“ERISA”), any claims under the Age Discrimination in Employment Act of 1967
(“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), the Family and
Medical Leave Act (29 U.S.C. § 2601, et. seq.)(“FMLA”), the Worker Adjustment
Retraining and Notification Act, Nevada Revised Statutes §§ 613.310 to 613.430
(Employment Discrimination, Harassment and Retaliation); Nevada Revised Statutes
§§ 608.005 to 608.195 (Payment and Collection of Wages and Penalties); Nevada
Revised Statutes §§ 608.250 to 608.290 (Minimum Wage); Nevada Revised Statutes
§§ 612.010 to 612.760 (Unemployment Compensation Law); Nevada Revised Statutes
Chapters 616A to 616D (Nevada Industrial Insurance Act) and/or Chapter 617
(Nevada Occupational Diseases Act); Nevada Revised Statutes §§ 618.005 to
618.936 (Nevada Occupational Safety and Health Act); Nevada Genetic Information
and Testing Law; Nevada Labor Relations Laws; any claims under any state law,
statute or ordinance, including state equal opportunities for employment laws
and fair employment and housing laws, any claims arising under the Fair Labor
Standards Act (29 U.S.C. § 201, et. seq.) and any similar state statute, any
wage, hour, tip or bonus claims arising under any federal, state or local law,
any claim for retaliation, and any claims growing out of any legal restriction
on Releasees’ right to terminate or constructively terminate its employees
including, but not limited to, contract, tort, public policy or wrongful
discharge, which arise from any and all events occurring on or before the date
of this Agreement. This release shall also include claims for interference with
contract and/or prospective economic advantage and claims relating to or arising
from any right to purchase, or actual purchase of equity or debt interests in
the Company.

b) Waiver of Unknown Claims. Employee expressly waives all rights under
Section 17.245 of the Nevada Revised Statutes, understanding and acknowledging
the significance of such specific waiver of Section 17.245, which reads as
follows:

When a release or a covenant not to sue or not to enforce judgment is given in
good faith to one of two or more persons liable in tort for the same injury . .
. : (a) It does not discharge any of the other tortfeasors from liability for
the injury . . . unless its terms so provide, but it reduces the claim against
the others to the extent of any amount stipulated by the release or the
covenant, or in the amount of the consideration paid for it, whichever is the
greater[.]

This release includes, without limitation, all claims which Employee does not
know or suspect to exist in his/her favor at the time he/she signs this
Agreement.

c) Affirmations. Employee affirms that he/she reported all hours worked as of
the date of this Agreement and has been paid, all compensation, including wages,
overtime, bonuses, commissions, vacation pay, tips, penalties, fines, shares,
stock options, and/or other benefits and compensation to which Employee may have
been entitled. Employee agrees that the foregoing payment, along with any final
wages paid to Employee, includes and exceeds all and other compensation due and
payable to him/her through his/her last date of employment with the Company.
Employee also affirms that he/she received all leave (paid or unpaid) to which
he/she was entitled, and/or that he/she was not denied requested leave (paid or
unpaid) to which he/she

 

3



--------------------------------------------------------------------------------

was entitled under the Family Medical Leave Act (FMLA), the Americans With
Disabilities Act (ADA), or any other applicable federal, state, or local leave
statute or law. Employee further affirms that he/she has no known workplace
injuries or occupational diseases for which he/she has not filed a claim for
workers’ compensation benefits. Further, Employee affirms that all of the
Company’s decisions regarding Employee’s pay and benefits through the date of
Employee’s separation of employment were not discriminatory based on age,
disability, race, color, sex, religion, national origin, sexual orientation,
Veteran status, or any other classification protected by law.

d) Mistake of Fact. Employee expressly assumes the risk of any mistake of fact
in connection with the matters compromised herein or in regard to facts relating
thereto which are now unknown. In this connection, Employee acknowledges and
waives any provisions of law or statute which limit in any way the giving of a
general release.

10) Recitals. Employee understands and agrees that he/she:

a) Has carefully read and fully understands all of the provisions of this
Agreement.

b) Is, through this Agreement, releasing the Company from any and all claims
he/she may have against the Company.

c) Is knowingly and voluntarily agreeing to all of the terms set forth in this
Agreement, and knowingly and voluntarily intends to be legally bound by the
same.

d) Was advised and hereby is advised in writing to consider the terms of this
Agreement and to consult with an attorney of his/her choice prior to executing
this Agreement and has had a reasonable period of time to consult with his/her
attorney prior to executing this Agreement. Employee understands and agrees that
the terms of this Agreement were determined after negotiation, and as such,
should not be strictly construed for or against any party.

e) Understands that rights or claims under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date this
Agreement is executed are not waived. Employee acknowledges that this release of
claims is not requested in connection with an exit incentive program or other
employment termination program offered to a group or class of employees within
the meaning of OWBPA.

f) Has, by this Agreement and release, been advised to consult with an attorney
of his/her choice before signing. Employee also understands that he/she has up
to twenty-one (21) full days to consider whether to sign this Agreement and
release. Any changes to this Agreement, whether they are material or immaterial,
do not restart the 21-day period. By signing on any date prior to the expiration
of the 21-day period, Employee voluntarily elects to forego waiting 21 full days
to sign the Agreement and release. Employee and the Company acknowledge and
agree that for a period of seven (7) calendar days following his/her execution
of this Agreement, Employee may revoke this Agreement, as it applies to claims
under the ADEA and/or the OWBPA, by providing the Company with written
notification of such revocation.

 

4



--------------------------------------------------------------------------------

11) Effective Date. This Agreement shall become binding and effective as of the
date and time Employee and the Company sign this Agreement, except for any age
claims for which this Agreement shall become binding and effective after
expiration of the seventh (7th) day after Employee signs this Agreement.
Employee agrees that should he/she revoke his/her waiver/release of any claims
or rights under the ADEA and/or the OWBPA that is contained in this Agreement,
pursuant to Paragraph 10(g), he/she is only revoking the waiver/release of those
claims and rights that arise under the ADEA and the OWBPA. All non-age claims,
provisions, covenants and releases contained in this Agreement are not subject
to being revoked after Employee signs below. Further, should Employee revoke
his/her waiver of the applicable age claims, he/she understands that Employee
will receive only 20% of the money and benefits to be paid under this Agreement,
and Employee agrees that such reduced payment represents an appropriate amount
to be paid for Employee’s release of all applicable non-age claims and other
provisions of this Agreement. Further, should Employee revoke his/her
release/waiver of the applicable age claims and rights, all of the remaining
covenants, promises and consideration remain in effect.

12) Counterparts. This Agreement may be executed in counterparts, and each
executed counterpart shall have the efficacy and validity of a signed original
and with the same effect as if all parties hereto had signed the same document.
All counterparts so executed shall be deemed to be an original, shall be
construed together and shall constitute one agreement. Photographic copies of
such executed counterparts may be used in lieu of the original for any purpose.

13) Successors. This Agreement shall be binding upon the parties hereto and upon
their heirs, administrators, representatives, executors, successors, and
assigns, and shall inure to the benefit of said parties and each of them and to
their heirs, administrators, representatives, executors, successors, and
assigns. Employee expressly warrants that he/she has not transferred to any
person or entity any rights, causes of action, or claims released in this
Agreement.

14) Governing Law and Consent to Personal Jurisdiction. The laws of the state of
Nevada shall govern this Agreement. In any legal proceeding arising under this
Agreement, venue shall be in Washoe County, Nevada, and Employee consents to
personal jurisdiction in Nevada and Washoe County. The venue choice set forth
herein shall not limit or restrict the Company’s right, at its sole discretion,
to pursue the equitable, injunctive or specific performance remedies set forth
in this Agreement in any jurisdiction or venue where Employee may be found or
where a breach or threatened breach may or has occurred.

15) Waiver and Modification. A waiver by either party of any term, condition or
provision of this Agreement shall not be construed as a waiver of any other or
subsequent term, condition or provision. This Agreement may not be altered,
amended or modified, or otherwise changed in any respect whatsoever, except by a
subsequent writing executed by authorized representatives of the parties.

16) Representations. Employee represents and acknowledges that in executing this
Agreement he/she does not rely and has not relied upon any representation or
statement made by Releasees or by any of Releasees’ agents, attorneys, or
representatives with regard to the subject matter of this Agreement, other than
those specifically stated in this written Agreement.

17) Remedies and Relief. In addition to any remedies at law or equity that may
be available to the Company for any breach by Employee, the Company may also
seek specific performance, seek appropriate injunctive relief to prevent a
breach, and seek any other relief that may be available. Such relief shall be in
addition to other remedies available and shall not constitute an election of
remedies.

 

5



--------------------------------------------------------------------------------

  a) Costs and Attorneys’ Fees. In the event that a dispute under this Agreement
arises, the prevailing party shall be entitled to recover its reasonable
attorney’s fees and costs incurred in pursuing or defending the matter. Any
violation of this Agreement that relates to Employee’s assertion of any right(s)
under the ADEA or the OWBPA, shall not subject Employee to damages, costs or
attorneys’ fees under this Agreement, except those authorized by statute.

18) Enforceability. If any provision of this Agreement is determined to be to be
wholly or partially illegal, invalid, contrary to public policy or
unenforceable, the legality, validity, and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby, and said illegal,
unenforceable, or invalid part, term, or provision shall be first amended to
give it/them the greatest effect allowed by law and to reflect the intent of the
parties. If modification is not possible, such term shall be severed from this
Agreement.

19) Cooperation in Legal Matters. Employee agrees that upon reasonable notice
from the Company, he/she will make him/herself available to the Company, and
cooperate honestly and accurately with the Company, in connection with any
proceedings before any court or agency, pertaining to any matter with respect to
which he/she has knowledge or information as a result of his/her employment with
the Company. The Company agrees, upon receipt of proper documentation, to
reimburse Employee for reasonable costs that he/she incurs in fulfilling this
covenant.

20) Entire Agreement. Except for Employee’s Nondisclosure, Noncompetition,
Nonsolicitation and Inventions Agreement with the Company, which is expressly
incorporated by reference herein, this Agreement sets forth the entire agreement
between the parties and fully supersedes any and all prior or contemporaneous
agreements or understandings, written or oral, between the parties pertaining to
the subject matter hereof.

21) Information to Prospective Employers. Prospective employers requesting
employment information regarding Employee will be provided with neutral
information concerning the dates of employment, job title and function. The
wage/salary earned by Employee will only be provided upon receipt by the Company
of a release for such information, signed by Employee.

22) Employment Benefits. Except as otherwise provided in Employee’s Employment
Agreement with the Company, the Company shall not be obligated to continue
and/or provide for, or pay, Employee’s existing health, dental, and life
insurance or any other benefits from or after the date of Employee’s
termination. Employee may have the right to invoke the Consolidated Omnibus
Budget Reconciliation Act of 1985, to continue certain benefits. If Employee
desires to exercise such rights, he/she shall immediately notify             . A
failure to do so may result in a loss of benefits. This Agreement shall not
alter Employee’s statutory rights.

23) Pension Benefits. After the date of Employee’s termination, no further
contributions shall be made to the 401(k) or Profit-Sharing Plans or any other
benefits plans, on behalf of Employee; however, he/she shall be entitled to
receive any and all benefits that have vested in him solely as determined by the
terms and conditions of the Plan and Trust Agreements ]. A statement of
Employee’s account will be supplied to Employee upon request.

THE SIGNATURES BELOW ACKNOWLEDGE THAT EACH PARTY HAS READ AND UNDERSTANDS THE
FOREGOING PROVISIONS AND THAT SUCH PROVISIONS ARE REASONABLE AND ENFORCEABLE.
EACH SIGNATURE BELOW ALSO ACKNOWLEDGES THAT EACH PARTY HAS SIGNED THIS AGREEMENT
AS HIS/HER/ITS OWN FREE AND VOLUNTARY ACT, AND THAT EACH PARTY ACKNOWLEDGES THIS
IS AN IMPORTANT AND BINDING LEGAL CONTRACT WHICH SHOULD BE REVIEWED BY AN
INDEPENDENT ATTORNEY.

 

6



--------------------------------------------------------------------------------

Dated:                      20        .

    By:  

 

      FIRST AND LAST NAME OF EMPLOYEE

Dated:                      20        .

    By:  

 

      ALLIED NEVADA GOLD CORPORATION

 

7